Report of Independent Registered Public Accounting Firm The Board of Directors MACC Private Equities Inc.: We have examined management’s assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that MACC Private Equities Inc. (theCompany) complied with the requirements of subsections (b) and (c) of rule17f-2 under the Investment Company Act of 1940 as of August11, 2010. Management is responsible for the Company’s compliance with those requirements. Our responsibility is to express an opinion on management’s assertion about the Company’s compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Company’s compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of August11, 2010, and with respect to agreement of security purchases and sales, for the period from April23, 2010 (the date of our last examination) through August11, 2010: · Count and inspection of all securities located in the vault of Cedar Rapids Bank and Trust in Cedar Rapids, Iowa (the Bank) without prior notice to management · Reconciliation of all such securities to the books and records of the Company · Agreement of all security purchases and security sales, since the date or our last report from the books and records of the Company to the cash payment or proceeds We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Company’s compliance with specified requirements. In our opinion, management’s assertion that MACC Private Equities Inc. complied with the requirements of subsections (b) and (c) of rule17f-2 of the Investment Company Act of 1940 as of August11, 2010 with respect to securities reflected in the investment account of the Company is fairly stated in all material respects. This report is intended solely for the information and use of management and the board of directors of MACC Private Equities Inc. and the Securities and Exchange Commission, and is not intended to be and should not be used by anyone other than these specified parties. /s/ KPMG LLP San Diego, California September30, 2010 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 We, as members of management of MACC Private Equities Inc. (the Company), are responsible for complying with the requirements of subsections (b) and (c) of rule 17f-2, "Custody of Investments by Registered Management Investment Companies," of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Company's compliance with the requirements of subsections (b) and (c) of rule 17f-2 as of August 11, 2010, and from April 23, 2010 through August 11, 2010. Based on this evaluation, we assert that the Company was in compliance with the requirements of subsections (b) and (c) of rule 17f-2 of the Investment Company Act of 1940 as of August 11, 2010, and from April 23, 2010 through August 11, 2010, with respect to securities reflected in the investment account of the Company. MACC Private Equities Inc. By: /s/ Derek Gaertner Derek Gaertner, CFO
